Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to the claims filed 02/05/2020. 
4.	Claims 1, 7, 13 and 17 are independent claims.
5.	The office action is made Non-Final.

Information Disclosure Statement
6.        The information disclosure statement (IDSs) submitted on 03/26/2020 and 04/14/2021 was considered by the examiner.
Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12.        Claims 1-20 are rejected under 35 U.S.C.103 as being unpatentable over Woo et al (US 20200012608 A1) hereinafter as Woo in view of Frumkin et al (US 20200342632 A1) hereinafter as Frumkin.

13.         Regarding claim 1, Woo teaches an operation unit ([0010]- [0011]), comprising: 
a buffer for storing a representation of a sparse matrix in a neural network (Abstract, [0007], [0023]); a sparse engine communicatively coupled with the buffer (Abstract, [0006]), the sparse engine including circuitry to ([0036]): read the representation of the sparse matrix from the buffer ([0036]), the representation comprising a first level bitmap, a second level bitmap, and an element array ([0028]); a processing array communicatively coupled with the sparse engine ([0028], [0036], [0051], [0053]), the processing array comprising circuitry to execute the neural network with the sparse matrix ([0028]).  
Woo did not specifically teach decompress the first level bitmap to determine whether a block of the sparse matrix comprises a non-zero element and in response to the block comprising a non-zero element, decompress the second level bitmap using the element array to obtain the block of the sparse matrix.
However Frumkin teaches decompress the first level bitmap to determine whether a block of the sparse matrix comprises a non-zero element (([0013], “The decompressor comprises an input circuit configured to receive a compressed data file comprising (a) a stream of non-zero values along sparse matrix diagonals and (b) a mask indicating sparse matrix locations of the non-zero values, and a decoder configured to use the mask to populate a second level bitmap) and a stream of non-zero values in diagonal order.  The mask provides data for determining location of non-zero values in the decompressed data (e.g., original sparse matrix array or a transposed sparse matrix array).  In one example, the mask may be a bitmask with ones (or zeros) indicating location of non-zero values in the sparse matrix array.”, Fig 1A, [0050], “As shown in FIG. 1A, the decompressor 20a receives the compressed data file 102 including the mask and non-zero values and generates a sparse matrix array 106a that is the same as (or substantially identical to) the sparse matrix array 104 provided to the compressor 10.”, see also Fig 1B and Fig 11A, [0190]); and in response to the block comprising a non-zero element, decompress the second level bitmap using the element array to obtain the block of the sparse matrix ([0013], “The decompressor comprises an input circuit configured to receive a compressed data file comprising (a) a stream of non-zero values along sparse matrix diagonals and (b) a mask (the second level bitmap) indicating sparse matrix locations of the non-zero values, and a decoder configured to use the mask (use the second level bitmap as a bitmask to reconstruct the sparse matrix with the element array) to populate a transposed dense matrix with the non-zero values in the stream.”, [0044], [0047], “The diagonal storage format in one example embodiment includes a mask and a stream of non-zero values in diagonal order.  The mask provides data for determining location of non-zero values in the decompressed data (e.g., original sparse matrix array or a transposed sparse matrix array).  In one example, the mask may be a bitmask with ones (or zeros) indicating location of non-zero values in the sparse matrix array.”, Fig 1A, [0050], “As shown in FIG. 1A, the decompressor 20a receives the compressed data file 102 including the mask and non-zero values and generates a sparse matrix array 106a that is the same as (or substantially identical to) the sparse matrix array 104 provided to the compressor 10.”, see also Fig 1B and Fig 11A, [0190]); and 
In line with Applicant Pre-Grant Pub:
 [0077], “second level decompressor 592 can use the second level BM as bitmask to reconstruct the sparse matrix with element array.” [0101] At step 705, in response to the block including a non-zero element, the second level BM can 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Frumkin’s system into Woo’s and by incorporating Frumkin into Woo because both system are related to compression/decompression of sparse matrix data would provide compressed data in formats that can efficiently yield decompressed data in several different versions e.g., depending on how the data is going to be used.


14.	Regarding claim 2, Woo and Frumkin teach the invention as claimed in claim 1 above and further Frumkin teaches wherein the sparse engine includes circuitry to: check each element of the first level bitmap to determine whether corresponding block of the sparse matrix comprises a non-zero element ([0013], “The decompressor comprises an input circuit configured to receive a compressed data file comprising (a) a stream of non-zero values along sparse matrix diagonals and (b) a mask indicating sparse matrix locations of the non-zero values, and a decoder configured to use the mask to populate a transposed dense matrix with the non-zero values in the stream.”, [0044], [0047], “The diagonal storage format in one example embodiment includes a mask (second level bitmap) and a stream of non-zero values in diagonal order.  The mask provides data for determining location of non-zero values in the decompressed data (e.g., original sparse matrix array or a transposed sparse matrix array).  In one example, the mask may be a bitmask with ones (or zeros) indicating location of non-zero values in the sparse matrix array.”, Fig 1A, [0050], “As shown in FIG. 1A, the decompressor 20a receives the compressed data file 102 including the mask and non-zero values and generates a .  

15.	Regarding claim 3, Woo and Frumkin teach the invention as claimed in claim 1 above and further Frumkin teaches wherein the sparse engine includes circuitry to: use the second level bitmap as a bitmask to reconstruct the sparse matrix with the element array ([0013], “The decompressor comprises an input circuit configured to receive a compressed data file comprising (a) a stream of non-zero values along sparse matrix diagonals and (b) a mask indicating sparse matrix locations of the non-zero values, and a decoder configured to use the mask to populate a transposed dense matrix with the non-zero values in the stream.”, [0044], [0047], “The diagonal storage format in one example embodiment includes a mask (second level bitmap) and a stream of non-zero values in diagonal order.  The mask provides data for determining location of non-zero values in the decompressed data (e.g., original sparse matrix array or a transposed sparse matrix array).  In one example, the mask may be a bitmask with ones (or zeros) indicating location of non-zero values in the sparse matrix array.”, Fig 1A, [0050], “As shown in FIG. 1A, the decompressor 20a receives the compressed data file 102 including the mask and non-zero values and generates a sparse matrix array 106a that is the same as (or substantially identical to) the sparse matrix array 104 provided to the compressor 10.”, see also Fig 1B and Fig 11A, [0190]).  

16.	Regarding claim 4, Woo and Frumkin teach the invention as claimed in claim 1 above and further Frumkin teaches wherein the representation comprises a first sub-level bitmap and a second sub-level bitmap, and the sparse engine includes circuitry to: decompress the first sub-level bitmap to determine whether a sub-block of a part of the second level bitmap comprises a non-zero element; and in response to the sub-block comprising a non-zero element, decompress the second sub-level bitmap to obtain the sub-block of the part of second level bitmap ([0111], sub-vector (sub_level bitmap), [0133], [0165]).

16.	Regarding claim 5, Woo and Frumkin teach the invention as claimed in claim 1 above and further Frumkin teaches wherein the sparse engine comprises: a first level decompressor including circuitry to decompress the first level bitmap; and a second level decompressor communicatively coupled with the first level decompressor and including circuitry to decompress the second level bitmap ([0013], “The decompressor comprises an input circuit configured to receive a compressed data file comprising (a) a stream of non-zero values along sparse matrix diagonals and (b) a mask indicating sparse matrix locations of the non-zero values, and a decoder configured to use the mask to populate a transposed dense matrix with the non-zero values in the stream.”, [0044], [0047], “The diagonal storage format in one example embodiment includes a mask (second level bitmap) and a stream of non-zero values in diagonal order.  The mask provides data for determining location of non-zero values in the decompressed data (e.g., original sparse matrix array or a transposed sparse matrix array).  In one example, the mask may be a bitmask with ones (or zeros) indicating location of non-zero values in the sparse matrix array.”, Fig 1A, [0050], “As shown in FIG. 1A, the decompressor 20a receives the compressed data file 102 including the mask and non-zero values and generates a sparse matrix array 106a that is the same as (or substantially identical to) the sparse matrix array 104 provided to the compressor 10.”, see also Fig 1B and Fig 11A, [0190]). 
 
17.	Regarding claim 6, Woo and Frumkin teach the invention as claimed in claim 1 above and further Woo teaches wherein the processing array comprises a plurality of layers, at least one of the plurality of layers including circuitry to execute the neural network with the sparse matrix ([0028]).

18.	Regarding claims 7-12, those claims recite a system performs the method of the system claims 1-6 respectively and are rejected under the same rationale.
19.	Regarding claims 13-16, those claims recite a method performs the method of the system claims 1-4 respectively and are rejected under the same rationale.
20.	Regarding claims 17-20, those claims recite a non-transitory computer readable storage medium storing a set of instructions that are executable by one or more processing devices to 
CONCLUSION
21.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
See also Siddeq et al (US 20180242020 A1) for decompress the first level bitmap to determine whether a block of the sparse matrix comprises a non-zero element and in response to the block comprising a non-zero element, decompress the second level bitmap using the element array to obtain the block of the sparse matrix (Fig 3, “a graphical representation of an image 300 in the form of a rectangular array of individual pixels (Sparse matrix) can be divided into a plurality of blocks 302, [0012], “The AC matrix may be compressed by eliminating blocks of data of the AC matrix having only zero values and forming a reduced AC array from blocks of data of the AC matrix including non-zero values.  The reduced AC array may be compressed using a key to form a coded AC array.”, [0026], “The coded AC array may be decompressed using a key to form a reduced AC array.  An AC matrix (sparse matrix) may be rebuilt by forming blocks of data in the AC matrix including non-zero values and obtained from the reduced AC array (the element array) and forming the rest of the AC matrix with blocks of data having only zero values.”, Fig 6 & 7, [0091]- [0093], Fig 11 to 16, [0114]- [0118], decompression method 450.
Ray et al (US 20210035258 A1)
NARAYANAMOORTHY et al (US 20190042542 A1)
Cassidy et al (US 20210209450 A1)
Appu et al (US 20210150770 A1), Fig 34B, [0407], “The number of non-zero values in a sample block is indicated in the header 3422... A significance map 3424 indicates a map of the non-zero values within the sample block, with a one-bit entry associated with each value.  The non-zero values 3426 of the sample are then encoded in order of appearance within the stream.  To decode significance map data into the exemplary decoded bit stream 
Zhang et al (US 20210150362 A1), Fig 300, sparse matrix such as a weight matrix, ... In some embodiments of the present disclosure, each row in the weight matrix may be split into multiple equal-sized banks (i.e., sub-rows).  For example, as shown by arrow 320, each row in the example dense weight matrix 310 is divided into four banks, including bank 0, bank 1, bank 2 and bank 3, and each bank may have four elements.
Lumsdaine et al (US 20070198621 A1) [0008], [0034], [0037]
Silverbrook et al (US 20100097652 A1) [0091], [0092]
Sharma et al (US 20210183002 A1), [0237], [0239])
Mellempudi et al (US 20180285733 A1), [0030], [0043], [0072], [0100] and [0131]
Matveev et al (US 20210042624 A1) 
Wang et al (US 20210125070 A1)
Moloney et al (US 20100106692 A1)
Wo et al (US 20200151571 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169